DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The present office action is made in response to the amendments filed on 07/25/2021. It is noted that in the amendments applicant has made changes in the claims. Regarding to the claims, applicant has amended clams, 1, 4, 8 and 9 and cancelled claims are 3 and 5-7. As amended, pending claims are 1, 2, 4 and 8-10.
Drawings/Specification
	In view of the new amendment to the specification filed on 07/25/2021, the objection to the drawing and specification is withdrawn.
Reason for Allowance
Claims 1, 2, 4 and 8-10 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claim 1, in such a manner the rejection under 35 U.S.C. 102 or 103 would be proper. 
Regarding claim 1, the best prior art, Lin (US 2011/0102901), teaches a lens module (at least in Fig. 1 and para [0002]: lens module 100), comprising: 
a lens barrel (Fig. 1 and para [0010]: 10); and 
a lens group (Fig. 1 and para [00100]: lenses 20, 40 and 50) received in the lens barrel (lens barrel 10), 

the lens group at least comprises a first lens (20) and a second lens (40) that are arranged from an object side to an image side (see Fig. 1), the first lens being a glass lens (para [0012]) and comprising a first optical portion (Fig. 1 and para [0012]: imaging portion 22) and a first peripheral portion (Fig. 1 and para [0012]: non-imaging portion 24) surrounding the first optical portion (22), 
wherein the second surface of the first barrel wall comprises: 
a first planar surface (see reproduced figure below) horizontally extending from a joint between the first barrel wall (12) and the second barrel wall (11) towards an optical axis (116);
 a protruding portion (see reproduced figure below i.e., 122) connected to the first planar surface and protruding towards the first lens (20); and 
a second planar surface (see reproduced figure below) horizontally extending from the protruding portion towards the optical axis (116), wherein the first peripheral portion (24) comprises: 
a third planar surface (see reproduced figure below) horizontally extending from an outer edge of the first peripheral portion (24) towards the optical axis (116); 
a recess portion (220) connected to the third planar surface (see reproduced figure below); and 
a fourth planar surface (see reproduced figure below) connected to the recess portion (220), and wherein the protruding portion (122) is attached to the recess portion (220). 
[AltContent: textbox (1st planar surface)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Protruding portion)][AltContent: arrow][AltContent: textbox (2nd planar surface)][AltContent: arrow][AltContent: arrow][AltContent: textbox (2nd surface)][AltContent: arrow][AltContent: textbox (1st surface)]
    PNG
    media_image1.png
    514
    757
    media_image1.png
    Greyscale

Examiner Note: 
First planar surface and second planar surface are the lower surface of the lens barrel 10.
Third planar surface and fourth planar surface are the upper surface of the first lens 20.
[AltContent: arrow][AltContent: textbox (Inner wall surface)][AltContent: textbox (Outer-end edge surface)][AltContent: arrow][AltContent: textbox (Recess portion)][AltContent: arrow][AltContent: textbox (3rd planar surface)][AltContent: arrow][AltContent: arrow][AltContent: textbox (4th planar surface)]
    PNG
    media_image2.png
    650
    643
    media_image2.png
    Greyscale

Lin fails to teach: wherein the protruding portion comprises: a first oblique surface obliquely extending from the first planar surface towards the optical axis and towards the image side; a first arcuate transition surface connected to the first oblique surface; a fifth planar surface horizontally extending from the first arcuate transition surface towards the optical axis; wherein the recess portion comprises: a third oblique surface obliquely extending from the third planar surface towards the optical axis and towards the image side; a third arcuate transition surface connected to the third oblique surface; a sixth planar surface horizontally extending from the third arcuate transition surface towards the optical axis; the first arcuate transition surface is spaced apart from the third arcuate transition surface, and the sixth planar surface is attached to the fifth planar surface.

Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the shape of the protruding portion and recess portion, in a way to provide a space when the two portions are engaged/coupled and the motivation for doing so is to absorb expansion pressure generated in a process of coupling the lenses with the lens barrel to each other as described in para [0078-0080] of Kim.
Nevertheless, the combination of Lin and Kim fails to teach: a second arcuate transition surface connected to the fifth planar surface; and a second oblique surface obliquely extending from the second arcuate transition surface towards the optical axis and towards the object side, the second oblique surface being connected to the second planar surface, a fourth arcuate transition surface connected to the sixth planar surface; and a fourth oblique surface obliquely extending from the fourth arcuate transition surface towards the optical axis and towards the object side, and the second arcuate transition surface is spaced apart from the fourth arcuate transition surface.
With respect to claims 2, 4 and 8-10, these claims depend on claim 1 and are allowable at least for the reason stated supra.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lin (US 2013/0050850), Yan et al. (US 2015/0260942 and US 2015/0260941) discloses relevant lens module, but fails to remedy the deficiencies of the prior art of record.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EPHREM ZERU MEBRAHTU whose telephone number is (571)272-8386. The examiner can normally be reached 10 am -6 pm (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EPHREM Z MEBRAHTU/Examiner, Art Unit 2872